Title: To James Madison from Peder Pedersen, 10 November 1804
From: Pedersen, Peder
To: Madison, James


Philadelphia Novembr. 10th. 1804.
The undersigned Chargé d’affaires of His Danish Majesty near the United States, has the honor to inform the Secretary of State, that, having submitted to his Court, the proceedings of this Government in the case of the Danish Brig Henrick, captured in the year 1799 by a French cruizer, recaptured by a Vessel of War of the United States, carried to the British Island of St. Kitts, and there adjudged to pay a exorbitant salvage, as formerly has been represented by His Majesty’s Minister Resident—then residing near this Government, and as fully has appeared from the original documents deposited in the State office: the Danish Government has with pain learnt, that, notwithstanding the outrage committed against said Danish Vessel by commissioned officers of the United States, and notwithstanding the equity and justice of the demand of the late owners for a satisfactory restitution from the United States for the enormous loss sustained by them on this occasion, and which already in the year 1803 has been acknowledged by the Executif itself as appears from the Message of the President of the United States, accompanied with your Report lay’d before the house of Representatifs in the last session of the Seventh Congress—that as yet after more than five years have elapsed, no redress whatever has been granted to His Majesty’s subjects who are sufferers in this case—the Undersigned therefore has it in command in the name of His Danish Majesty to claim of the Government of the United States a full restitution of the value of the Brig Henrick and Cargo, with such compensation for loss of time and interest as shall appear to be just and equitable for the estimation of which he begs leave to refer to the inclosed Statement and letter from Rd. Soderstrom Esqr. Agent and attorney in fact for the late owners of said Brig Henrick, from which it also will appear that some additional proofs lately have been obtained partly concerning the real value of the neutral property in question and partly concerning the proceedings at St Kitts—of all which copies are herewith submitted.
The friendly and generous dispositions of the United States towards other nations, justifies the undersigned in the hope that the above case will meet with as speedy as favorable a conclusion, and that the Government of the United States, actuated by the same principles of Justice and equity, so conspicuous in all its proceedings—also in this instance, by an act of justice towards the here highly injured Subjects of His Danish Majesty will make them forget their past misfortunes and sufferings—an act ther [sic] never can fail in adding new force to the ties of reciprocal benevolence, and strengthen that Harmony which hidhertho’ [sic] without interruption so luckily has existed between the two Nations. The undersigned has the honor to present to the Secretary of State assurances of his highest Respect.
Pr: Pedersen
